DETAILED ACTION
Examiner’s Statement for Reason for Allowance
 
Claims 1-20 are allowed.
 	The following is an examiner's statement of reasons for allowance: the prior art of records teaches various binaural hearing device systems, for example:  Roeck et al. (US 2018/0234777), Secall et al. (US 2017/0311092), Merks et al. (US 2020/0045489), Launer et al. (US 2013/0108058), Arndt et al. (US 7,016,510) and Callias et al. (US 2015/0110315). However, the prior art of record fails to show “determining, by the first hearing device while the first and second hearing devices are in a wireless audio rendering mode in which both the first and second hearing devices render a remote audio stream from a remote audio source to a user of the binaural hearing system, that a first signal quality measure of the remote audio stream received at the first hearing device drops below a lower threshold level; determining, by the second hearing device while the first and second hearing devices are in the wireless audio rendering mode, that a second signal quality measure of the remote audio stream received at the second hearing device drops below the lower threshold level; and exiting, by both the first hearing device and the second hearing device, the wireless audio rendering mode in response to but not before both the first signal quality measure and the second signal quality measure of the remote audio stream drop below the lower threshold level,” as required by claim 1, and “while the first and second hearing devices are in a wireless audio rendering mode in which both the first and second hearing devices render a remote audio stream from a remote audio source to a user of the binaural hearing system, that a first signal quality measure of the remote audio stream received at the first hearing device drops below a lower threshold level, the second hearing device is configured to determine, while the first and second hearing devices are in the wireless audio rendering mode, that a second signal quality measure of the remote audio stream received at the second hearing device drops below the lower threshold level, and the first and second hearing device are configured to exit the wireless audio rendering mode in response to but not before both the first signal quality measure and the second signal quality measure of the remote audio stream drop below the lower threshold level,” as required by claim 11, when combined with all the limitations of claims 1 and 11 respectively.
 Conclusion
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651